                                           Case 19-33568-mvl7 Doc 72 Filed 07/31/20                            Entered 07/31/20 17:41:26                      Page 1 of 1

                                                                                      Form 1
                                                                                                                                                                                                     Page: 1
                                                                  Individual Estate Property Record and Report
                                                                                   Asset Cases
Case No.:     19-33571-HDH-7                                                                                                          Trustee Name:        (631510) Diane G. Reed
Case Name:      CAPITAL PARK PRIVATE EQUITY PARTNER                                                                                   Date Filed (f) or Converted (c): 10/29/2019 (f)
                                                                                                                                      § 341(a) Meeting Date:       01/06/2020
For Period Ending:     06/30/2020                                                                                                     Claims Bar Date:

                                                   1                                          2                              3                            4                      5                          6

                                           Asset Description                               Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                (Scheduled And Unscheduled (u) Property)                 Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                            Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                               and Other Costs)                                                             Remaining Assets

    1       There are no assets listed on Schedule B.                                                   0.00                               0.00                                              0.00                        FA

    1       Assets              Totals       (Excluding unknown values)                                $0.00                             $0.00                                           $0.00                      $0.00



        Major Activities Affecting Case Closing:
                                      7/31/20 --- This case was commenced by the filing on October 29, 2019, of an involuntary petition under Chapter 7 by Portfolio Secure Lone, LLC
                                      (“PSL”). An order for relief was entered by this court on November 26, 2019, and the trustee was thereafter appointed. This case is being jointly
                                      administered with the affiliated Chapter 7 cases of Eric Blue (Case No. 19-33568) and Capital Park Management Company, LLC (Case No. 19-33569).
                                      The initial meeting of creditors was scheduled to be held on January 6, 2020, but the debtor’s representative, Eric Blue, failed to attend the meeting and
                                      has since failed to attend rescheduled creditors meetings. The assets, liabilities and financial affairs of this debtor are being investigated by the law firm
                                      of Baker Botts, LLP, which has been employed as special counsel to the trustee in this case. The trustee is holding no funds in this case.

        Initial Projected Date Of Final Report (TFR):                      04/30/2021                            Current Projected Date Of Final Report (TFR):                       04/30/2021
